

Exhibit 10.35


Amendment No. 2 to
TRANSITIONAL MANUFACTURING AND SUPPLY AGREEMENT


Amendment No. 2 dated November 6, 2015 (“Amendment Effective Date”) to
Transitional Manufacturing and Supply Agreement dated 31 January 2012 between
Medtech Products Inc. (“Prestige”) and GlaxoSmithKline Consumer Healthcare L.P.
(“Supplier”).


WHEREAS, Supplier and Prestige entered into a Transitional Manufacturing and
Supply Agreement dated January 31, 2012, as amended by Amendment Number One to
the Transitional Manufacturing and Supply Agreement dated as of June 25, 2013
(collectively, the “Agreement”), whereby Supplier agreed to supply and Prestige
agreed to purchase certain products (“Products”); and


WHEREAS, Supplier and Prestige wish to amend the Agreement, as set forth in this
Amendment No. 2, to provide for an extension of the term of the Agreement with
respect to the Products Manufactured at the Memphis Manufacturing Site and the
Mississauga Manufacturing Site (as defined in this Amendment No. 2), certain
adjustments with respect to pricing of the Products Manufactured at the Memphis
Manufacturing Site, and termination of the Agreement with respect to Products
Manufactured at the Aiken Manufacturing Site.


NOW, THEREFORE, effective as of the Amendment Effective Date, Supplier and
Prestige agree as follows:


1.    All capitalized terms used but not defined in this Amendment No. 2 shall
have the meanings set forth for them in the Agreement.


2.    The Agreement is hereby terminated with respect to the Products that were
Manufactured at the Aiken Manufacturing Site, except that Supplier will continue
to manufacture Prestige’s Tagamet® products at the Mississauga Manufacturing
Site under the Agreement, subject to Clause 24.5 of the Agreement.


3.    The definition of “End Date” in Article 1 of the Agreement is hereby
deleted in its entirety and the following definition is inserted in lieu
thereof:


“End Date”
means:



(i)
in respect of Products supplied from the Memphis Manufacturing Site, the date of
31 January 2019; and



(ii)
in respect of Products supplied from the Mississauga Manufacturing Site, the
date of 31 January 2019, subject to



1



--------------------------------------------------------------------------------




Prestige’s right to terminate manufacture and supply at the Mississauga
Manufacturing Site in accordance with Clause 24.5.




“Mississauga
Manufacturing Site”
means the manufacturing site located at 7333 Mississauga Rd, Mississauga, ON L5N
6L4, Canada.



4.    The definition of “Manufacturing Sites” in Article 1 of the Agreement is
hereby deleted in its entirety and the following definition is inserted in lieu
thereof:


“Manufacturing Sites”
means, together, the Memphis Manufacturing Site and the Mississauga
Manufacturing Site or any alternative manufacturing site to which the
Manufacture of any Products has been moved pursuant to Clause 6.2.



5.    The definition of Aiken Manufacturing Site and all references in the
Agreement to Aiken Manufacturing Site are deleted.


6.    A new Clause 7.6 is added to Article 7 of the Agreement and shall read as
follows:


“7.6    Supplier shall within nine (9) months of the Amendment Effective Date,
qualify secondary supply sources for the following active ingredients used in
the Manufacture of Products: (A) aspirin, (B) caffeine and (C) acetaminophen;
provided, however, that to the extent Supplier’s efforts to qualify such
secondary sources within such nine (9)-month period adversely impacts Supplier’s
ability to meet any outstanding Purchaser Order (e.g., due to a shutdown of a
particular line to complete such qualification(s)) and to the extent that
Supplier has notified Prestige in writing of such adverse impact and Prestige
has, nonetheless instructed Supplier, in writing, to continue its efforts to
qualify such secondary sources in spite of such impact, Supplier shall not be
liable to Prestige for any resulting delay in supply under such outstanding
Purchase Orders, including without limitation, the On-Time Delivery and Required
Quantities targets under Clause 7.6. For the sake of clarity, subject to the
foregoing notifications and instructions, any resulting delay in supply under
outstanding Purchase Order(s) caused by Supplier’s efforts to qualify the
secondary supply sources required under this Clause 7.6 shall not be deemed a
breach of this Agreement.”


7.    A new Clause 10.7 is added to Article 10 of the Agreement and shall read
as follows:


“10.7
Within ninety (90) days of the Amendment Effective Date, the practice of
shipping under quarantine will cease and thereafter all Products will be
released by Supplier prior to shipment unless otherwise specifically requested
in writing by Prestige.”



2



--------------------------------------------------------------------------------






8.    The following text is added to the end of Clause 12.4 of the Agreement:


“Anything to the contrary in the foregoing notwithstanding, Supplier shall be
entitled to raise the Prices of any Product(s) as follows:


November 30, 2015                                        a one-time surcharge of
$800,000.00 shall
be applied and split equally over all
inventory received during the month of November 2015


December 31, 2015                                         a one-time surcharge
of $800,000.00 shall
be applied and split equally over all inventory received during the month of
December 2015


Supplier shall also be entitled to raise the Prices of any Product(s) by the
following percentages as of the following dates:


November 16, 2015 -                                      17.3%        
April 1, 2016    -                3.0%
April 1, 2017 and each
April 1 thereafter    -            a percentage equal to the percentage
change in the Producer Price Index (PPI), subcategory Pharmaceutical Preparation
Manufacturing (PCU325412325412), as published by the U.S. Department of Labor’s
Bureau of Labor Statistics (http://www.bls.gov/ppi/) since April 1 of
the immediately preceding year.


In no event shall Supplier be entitled to any Price increase for Products in
respect of any period prior to the Amendment Effective Date of this Amendment
No. 2.


9.    Article 20 of the Agreement is deleted in its entirety and the following
text is inserted in lieu thereof:


“20.    CONTINUOUS IMPROVEMENT; PERFORMANCE METRICS


20.1
Supplier and Prestige will use all commercially reasonable efforts to initiate
and implement cost savings projects. Approval of these cost savings projects
will not be unreasonably withheld by Prestige or Supplier. Any cost savings
achieved through the Parties’ continuous improvement will be shared equally
(50:50) by the Parties.





3



--------------------------------------------------------------------------------




20.2
The Parties will work together to identify risks within the supply chains for
the Products, and the Parties will use all commercially reasonable efforts to
mitigate any identified risks.



20.3
Subject to Clause 7.6, Supplier shall deliver the Products as ordered by
Prestige with respect to a particular production Line at the Manufacturing Sites
(“Line”) (a) on time not less than ninety-five percent (95%) of the time,
measured by not more than three (3) days before or after (+/- 3) the Delivery
due date (“On-Time Delivery”) in the applicable purchase order, and (b) in
complete quantities plus or minus ten percent (+/-10%) (“Required Quantities”),
in each case, measured cumulatively on a calendar quarter basis. If in a given
calendar quarter, Supplier does not meet such On-Time Delivery and/or Required
Quantities targets, Supplier shall have the next calendar quarter to remedy such
failure (“Remedy Quarter”). Products Manufactured on each Line are identified on
Schedule 2 attached hereto. If Supplier does not remedy an On-Time Delivery
and/or Required Quantities failure in the applicable Remedy Quarter, Prestige
will be entitled to discount of one percent (1%) for all Products that are
Manufactured on the applicable Line in the Remedy Quarter. Notwithstanding the
foregoing in this Clause 20.3, if Prestige requests a change to the date for
Delivery or Product quantity of any SKU specified in an existing Firm Order (the
“Ordered SKU”) without requesting, in the same change order, an equivalent
off-setting Delivery date or Product quantity change (as applicable), the
On-Time Delivery and Required Quantities targets in this Clause 20.3 as to the
Ordered SKU shall automatically be suspended for four (4) weeks, but only to the
extent that such offset has not been requested.”



10.    A new Clause 24.5 is added to the Agreement and shall read as follows:
 
“24.5
Prestige shall have the right to terminate the Agreement with respect to, but
only with respect to, the Products manufactured at the Mississauga Manufacturing
Site, by providing Supplier no less than three (3) months’ prior written
notice.”



11.    Clause 25.7 through Clause 25.15 of the Agreement are hereby deleted in
their entirety and replaced with the following:


“25.7
Subject to Clause 25.8 through Clause 25.14, upon expiration or termination of
this Agreement (but not earlier during the Term), Prestige may notify Supplier
in writing if Prestige wishes to purchase the Designated Equipment (“Buy
Notification”). The Buy Notification must include the information set forth in
Clause 25.8(A) below. Supplier may sell the Designated Equipment to Prestige,



4



--------------------------------------------------------------------------------




but Supplier shall have no obligation to do so. Within thirty (30) days of
receipt of the Buy Notification, Supplier shall notify Prestige in writing
whether or not Supplier, in its sole discretion, is willing to sell the
Designated Equipment to Prestige. If Supplier notifies Prestige in writing that
Supplier agrees to sell the Designated Equipment to Prestige (“Seller
Notification”), the processes set forth in Clause 25.8 through Clause 25.15 of
the Agreement shall apply. The purchase price for the Designated Equipment will
be at a price equal to the Net Book Value of the Designated Equipment at the
Purchase Date.


25.8
In the event Prestige provides the Supplier with the Buy Notification and
Supplier provides Prestige with a Seller Notification (pursuant to Clause 25.7
above) the following process shall apply:



(A)
As part of such Buy Notification, Prestige shall provide confirmation of:



(i)
the proposed Purchase Date (being the date of expiry of this Agreement (subject
to sub-Clause (G) below)) of the Designated Equipment and (provided that such
date is the same as or later than the Purchase Date) the proposed date of
transfer of the Designated Equipment from the Memphis Manufacturing Site to a
different site, as nominated by Prestige; and



(ii)
whether it wishes to inspect the Designated Equipment (the “First
Notification”).



(B)
if Supplier provides Prestige a Seller Notification, then within ten (10)
Business Days of such Seller Notification the Supplier shall confirm in writing
to Prestige (or its nominated Affiliate) the then current Net Book Value of the
Designated Equipment and the anticipated Net Book Value of the Designated
Equipment on the proposed Purchase Date pursuant to sub-Clause 25.8(A)(i) above.
In the event of any dispute with regard to such Net Book Value Prestige (or its
nominated Affiliate) shall be entitled to request and the Supplier will procure
written confirmation of the Net Book Value and any related calculation by the
Supplier's independent auditors, together with documentation satisfactorily
supporting such Net Book Value calculation;





5



--------------------------------------------------------------------------------




(C)
if Supplier provides Prestige a Seller Notification and should Prestige wish to
inspect the Designated Equipment, Prestige (or its nominated Affiliate) shall
have the right to fully inspect the Designated Equipment at the Memphis
Manufacturing Site where the Designated Equipment is located within Working
Hours on such a date within twenty (20) Business Days of the Seller Notification
as shall be agreed by the Parties and the Supplier shall fully cooperate in
facilitating such inspection, including granting access to the Designated
Equipment and relevant information with regard to the condition and performance
of the Designated Equipment;



(D)
if Supplier provides Prestige a Seller Notification, then within fifteen (15)
Business Days of the Seller Notification (or if later within fifteen (15)
Business Days of Prestige (or its nominated Affiliate) completing its inspection
pursuant to sub-Clause 25.8(C)), Prestige (or its nominated Affiliate) shall
confirm to the Supplier in writing whether it wishes to proceed with the
purchase of the Designated Equipment (the "Second Notification");





(E)
within fifteen (15) Business Days of the Second Notification Prestige (or its
nominated Affiliate) and the Supplier shall cooperate in good faith to prepare
and execute appropriate transfer documentation and invoices as required and
customary in the relevant jurisdiction of the Memphis Manufacturing Site where
the Designated Equipment is located to give effect to the purchase and transfer
of the Designated Equipment to Prestige (or its nominated Affiliate). Such
documentation shall, among other things, provide that:





(i)
Prestige shall be responsible for arranging and paying for the cost of
decommissioning, disassembling, removing and transporting the Designated
Equipment from the Memphis Manufacturing Site:



6



--------------------------------------------------------------------------------








(ii)
For the avoidance of doubt, the price of the Designated Equipment shall be equal
to the Net Book Value of the Designated Equipment at the Purchase Date; and



(iii)
Payment for the Designated Equipment shall take place upon the Purchase Date of
the Designated Equipment.



(F)
The Parties shall use commercially reasonable endeavours to agree upon a date
and plan for the physical transfer the Designated Equipment (allowing for,
amongst other things, decommissioning, disassembly, removal and transportation)
from the Memphis Manufacturing Site to a site nominated by Prestige within a
prompt and reasonable timescale after the Purchase Date.



(G)
In the event this Agreement terminates prior to its date of expiry, for any
reason, after Prestige has provided a Second Notification confirming that it
wishes to proceed with the purchase of the Designated Equipment, the Purchase
Date shall be deemed to be the date of termination (or such other date as soon
as reasonably practicable thereafter as the Parties shall agree in writing
(acting reasonably)) and the provisions in sub-Clauses 25.8(E) and 25.8(F).





Clause 25.9
INTENIONALLY OMITTED.



Clause 25.10
INTENIONALLY OMITTED.



Clause 25.11
INTENTIONALLY OMITTED.



Clause 25.12
INTENTIONALLY OMITTED.



Clause 25.13
Effective as of the Purchase Date and subject to payment by Prestige to Supplier
of the Net Book Value of the Designated Equipment at the Purchase Date, the
Supplier shall transfer to Prestige all right, title and interest in and to any
and all of the Intellectual Property owned by the



7



--------------------------------------------------------------------------------




Supplier in respect of the Designated Equipment (the "Designated Equipment
Intellectual Property") in substantially the same manner and in such
geographical territories as the Supplier has used the Designated Equipment
Intellectual Property prior to the purchase of the Designated Equipment by
Prestige.


Clause 25.14
If any piece of Designated Equipment, on inspection by Prestige (or its
nominated Affiliate) pursuant to sub-Clause 25.8(C), is found by Prestige
(acting reasonably) to not be in reasonable working condition such that it is
materially defective ("Defective Designated Equipment"), Prestige (or its
nominated Affiliate) may, by giving notice to the Supplier as part of the Second
Notification, exclude such Defective Designated Equipment from the Designated
Equipment to be transferred pursuant to Clause 25.8 and upon execution of this
right, reference to Designated Equipment in this Agreement shall thereafter be
construed accordingly. The Net Book Value of any Defective Designated Equipment
(calculated on the basis provided for in sub-Clause 25.8(B)) shall be deducted
from the purchase price for the Designated Equipment. Notwithstanding the
foregoing, if Prestige (or its nominated Affiliate) finds (acting reasonably)
that the significance of the Defective Designated Equipment to the operation of
the Designated Equipment is so material that in the absence of the Defective
Designated Equipment, the Designated Equipment is not useful to Prestige and/or
that the cost of replacing the Defective Designated Equipment makes the purchase
of the Designated Equipment uneconomic, Prestige may notify Supplier in writing
that Prestige is revoking its Buy Notification and Prestige’s right to purchase
the Designated Equipment pursuant to Clauses 25.8 through 25.15 shall lapse and
be of no further force and effect.



Clause 25.14    Right of First Refusal


(A)
In the event that Prestige provides Supplier a Buy Notification pursuant to
Clause 25.7, but Supplier does not want to sell the Designated Equipment and,
therefore, does not provide Prestige with a Seller Notification as set forth in
Clause 25.7, Prestige shall have a right of first refusal to purchase the
Designated Equipment if Supplier shall within five (5) years from the
termination or expiration date of this Agreement determine that it wishes to
sell the Designated Equipment to a third party. If Supplier makes such a
determination, Supplier shall notify Prestige in writing of Supplier’s wish to
sell the Designated Equipment to a third party and the terms of such proposed
sale (“Third Party Sale”) and Supplier shall offer Prestige the right to
purchase the Designated Equipment on terms in the aggregate no less favorable
than those being offered to such third party. Within ten (10) days of a written
notice of the Third Party Sale, Prestige shall notify Supplier in writing
whether or not Prestige wishes to purchase such Designated Equipment on such
Third Party Sale terms. In the event that



8



--------------------------------------------------------------------------------




Prestige does not notify Supplier in writing within such ten (10) day period
that Prestige wishes to purchase the Designated Equipment pursuant to its right
of first refusal, then Supplier shall be free to sell the Designated Equipment
to the third party; provided that Supplier shall not sell the Designated
Equipment to such third party on terms that are in the aggregate more favorable
than the terms of the Third Party Sale.


(B)
If Prestige notifies Supplier in writing within the ten (10) day period set
forth in Clause 25.15(A) that Prestige wishes to purchase the Designated
Equipment pursuant to its right of first refusal on the same terms as the Third
Party Sale, Prestige shall have the inspection rights provided for in Clause
25.8(C) (but such inspection to take place within ten (10) days of the date of
Prestige’s written notice of its wish to purchase the Designated Equipment), and
the processes in Clause 25.8(D), Clause 25.8(E) (except Clause 25.8(E)(ii)), and
Clause 25.8 shall apply.”



12.    Except as otherwise provided in this Amendment No. 2, the terms of the
Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, each of the Parties hereto has signed this Amendment No. 2
as of the Amendment Effective Date.




Signed by /s/ Ron Lombardi            )
For and on behalf of                )
MEDTECH PRODUCTS INC.        )     /s/ Ron Lombardi        








Signed by /s/ G.P. Johnson            )
For and on behalf of                )
GLAXOSMITHKLINE CONSUMER    )     /s/ G. P. Johnson        
HEALTHCARE L.P.
















9

